171 P.3d 367 (2007)
343 Or. 422
STATE
v.
ANDREWS
No. S55323.
Supreme Court of Oregon.
November 7, 2007.
Petitions for Review Vacated and Held in Abeyance,
The motion is construed as a motion to hold consideration of the petition for review in abeyance pending a decision of the Court of Appeals of appellant's petition for reconsideration in that court. The order denying appellant's petition for review, dated November 1, 2007 343 Or. 366, 170 P.3d 1064 is vacated. Petitioner on review's motion to hold consideration his petition for review in abeyance is granted. Petitioner on review shall notify this court when the Court of Appeals decides appellant's petition for reconsideration.